Citation Nr: 1742387	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-19 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral membrane perforations.

5.  Entitlement to service connection for bilateral membrane perforations.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1951 to January 1952. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2014 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that reopened the claims and denied them on the merits.  The Veteran perfected an appeal of those determinations.

The Veteran indicated on his Substantive Appeal (VA Form 9) that he desired a Board hearing at the RO.  In June 2014, however, he withdrew his hearing request and asked that his case be forwarded to the Board for decision.  (06/14/2017 Correspondence).  As such, the Board considers the hearing request withdrawn.


FINDINGS OF FACT

1.  An April 2009 rating decision denied entitlement to service connection for tinnitus and determined that new and material evidence was not received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  The Veteran did not appeal the April 2009 rating decision nor was additional evidence received on the issues within one year of the rating decision.

3.  Evidence added to the record since the April 2009 rating decision does not trigger additional assistance to the Veteran but raises a reasonable possibility of proving the hearing loss claim.

4.  The weight of the probative, competent medical evidence is against a relationship between the Veteran's current bilateral hearing loss disability and service. 

5.  Evidence added to the record since the April 2009 rating decision does not trigger additional assistance to the Veteran nor raises a reasonable possibility of proving the tinnitus claim.

6.  A January 1975 rating decision denied entitlement to service connection for perforations of both eardrums.  The Veteran did not appeal the January 1975 rating decision, nor was additional evidence received on the issue within one year of the rating decision.

7.  Evidence added to the record since the January 1975 rating decision does not trigger additional assistance to the Veteran but raises a reasonable possibility of proving the claim.

8.  The weight of the probative, competent evidence does not reflect that the Veteran's pre-existing perforated eardrums, bilateral, increased in severity during his active service.  


CONCLUSIONS OF LAW

1.  The April 2009 rating decision that determined new and material evidence was not received to reopen a claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2016); 38 C.F.R. § 3.156(b), 20.302 (2016).

2.  New and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss has been received, and the petition to reopen is granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  The requirements for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

4.  The April 2009 rating decision denied entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b), 20.302.

5.  New and material evidence to reopen a claim of entitlement to service connection for tinnitus has not been received, and the petition to reopen is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

6.  The January 1975 rating decision denied entitlement to service connection for perforations of both eardrums is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

8.  New and material evidence to reopen a claim of entitlement to service connection for perforations of both eardrums has been received, and the petition to reopen is granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

9.  The requirements for entitlement to service connection for perforations of both eardrums are not met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to issuance of the June 2014 rating decisions, via a May 2014 letter, VA provided the Veteran with notice.  Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  In that vein, the Board notes that the AOJ did not afford the Veteran an examination even though the claim was reopened.  See 38 C.F.R. § 3.159(c)(4)(iii).  The Board finds no failure to assist the Veteran, however, as the AOJ correctly determined that there was sufficient competent medical evidence to decide the claim.  This is discussed in detail later in this decision.  The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file.  Neither the Veteran nor his representative has asserted that there are additional records to obtain.  As such, the Board will proceed to the merits of the appeal.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 
94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Certain organic diseases of the central nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 
90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss and tinnitus as organic diseases of the nervous system.  See VA Under Secretary for Health Memorandum (Oct. 1995); see also Fountain v. McDonald, 27 Vet. App. 258, 264, 271 (2015).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; 
(2) evidence of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).
 
A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If a preexisting disorder is "noted" on entering service, the Veteran has the burden of showing an increase in disability during service.  If the Veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 
370 F.3d at 1096.
 
There is no aggravation of a preexisting disease or injury if the disorder underwent no increase in severity during service on the basis of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d at 1316.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).

Background of Claims

VA received the Veteran's initial claim for VA compensation in September 1974.  He claimed entitlement to service connection for perforated eardrums.  In support of his claim, the Veteran submitted an August 1974 letter from W.B.A., M.D.  Dr. A noted that he first treated the Veteran in July 1956.  Dr. A noted further that the Veteran had a history of "much otitis media in childhood" which the Veteran reported was aggravated by his military service.  Dr. A noted that the Veteran had a large central-type perforation in each tympanic membrane (TM) with recurrent infections when the Veteran got water in his ears.  Further, an audiogram showed the Veteran to have a 45-percent conductive hearing loss in each ear with essentially normal bone conduction.  The Veteran reported in July 1974 that his ear infections usually cleared up after penicillin therapy.  Dr. A noted that the Veteran had been instructed to keep water out of his ears; he had good conversational hearing; and, that neither surgery nor hearing aids was indicated at that time.  (09/30/1974 Medical Treatment-Non-Government Facility)

The November 1974 VA examination report reflects that the examiner noted the Veteran's ears to manifest as dry and with perforated TM bilaterally.  (11/21/1974 VA Examination, p. 2)  The audiometric examination revealed the Veteran to have hearing loss in all frequencies except 2000 Hertz (HZ) in the right ear, and all frequencies in the left ear.  Speech discrimination was 96 percent in each ear.  (Id. at 3, 8)  The examiner noted that there was a conductive component to both ears and strongly recommended a tympanoplasty in the left ear.  The examiner opined that the procedure would result in a good change for the Veteran's hearing.  The diagnosis was mixed hearing loss and perforated TM, both bilaterally.

The January 1975 rating decision reflects that the rating board, which consisted of two rating specialists and a physician, noted that the Veteran's December 1950 Pre-Induction physical examination noted perforated TM bilaterally and no drainage.  (See 12/20/2013 STR-Medical, p. 13)  Per the rating decision, on examination in December 1951, the Veteran reported a history of intermittent draining ears since age 6, following a diphtheria infection.  He reported further that his ears usually ran after a head cold and would ache quite often.  In April 1951, about two weeks after his induction, the right ear drained spontaneously, with recurrence in June 1951 and again in November 1951.  He was hospitalized in November 1951 for evaluation because of a larger perforation of the eardrum with scar, rolled edges.  Physical examination was essentially negative except for the rolled edge perforation of the right eardrum and purulent drainage.  The left eardrum was intact and badly scarred.  Hearing of the whispered voice was 15/15 for each ear, and 20/20 hearing of the spoken voice in each ear.  X-rays showed bilateral osteosclerosis of mastoid suggestive of long standing mastoiditis.  The rating decision noted that the Veteran separated from service with diagnosis of chronic right otitis media and perforation of tympanic membrane, right; condition held not in line of duty and existed prior to service.  The Board notes that, in addition to the service treatment records (STRs), the rating board's information was extracted information from the Veteran's Medical Evaluation Board proceeding.  (See 11/22/2013 Military Personnel Records, p. 7, 15, 16 et seq)  The VA examination results (as described above) were noted.  The rating board determined that the STRs did not demonstrate aggravation of the pre-service otitis media, and that no hearing loss was demonstrated at the time of separation from service.  Hence, the claim was denied.  A letter also dated in January 1975 notified the Veteran of the rating decision and described how to appeal the decision.  The Veteran did not appeal the decision, nor did VA receive additional information related to the claim within one year of the decision.  Hence, it became final.  38 C.F.R. § 20.302.

In July 2008, the Veteran applied to reopen the hearing loss claim and applied for entitlement to service connection for tinnitus.  The evidence added to the record with the application included records R.M.A., M.D., Dr. W.M.A's son, and a positive nexus opinion from him.  A September 2008 entry in Dr. RMA's records notes the Veteran's long history with the practice, and that the Veteran reported a long history of progressive hearing loss, most keenly related to his being around machine guns while in service.  The Veteran also reported that he was hospitalized in service due to ruptured eardrums secondary to the noise of the machine guns.  Based on the Veteran's report of his history, Dr. RMA opined that there was no question but that the Veteran's significant hearing loss was related to prior injury from noise and gun blast trauma.  He deemed the information very suggestive for the need for hearing aids and VA coverage of them.  (09/22/2008 Medical Treatment-Non-Government Facility)  Older records of Dr. RMA note that the Veteran reported a history of in-service acoustic trauma as early as December 2001.  (01/09/2009 Medical Treatment-Non-Government Facility)  Upon receipt of this information, the AOJ arranged a VA examination.  See 38 C.F.R. § 3.159(c)(4)(iii).

The February 2009 VA examination report reflects that the Veteran reported that he sustained acoustic trauma from firing a .50 caliber machine gun which resulted in bilateral eardrum perforations and subsequent medical discharge.  He denied any significant post-service noise exposure.  The examiner noted that the audio examination revealed a moderate to severe mixed hearing loss.  The Veteran's speech discrimination was 92 percent in the right ear and 96 percent in the left.  The examiner noted visible perforations.  (02/12/2009 VA Examination, 1st Entry)  The examiner deferred rendering a nexus opinion until reviewing the claims file.  Upon review of the claims file, the examiner noted the STRs clearly documented the existence of perforated eardrums prior to induction into service in December 1950, and that the Veteran's chronic ear problems preceded his active service.  The examiner noted further that there was no evidence of hearing loss at the time of military separation, nor were there any documented complaints of hearing loss at that time.  The examiner opined that in light of the Veteran's documented history, his hearing loss was not caused by, or the result of, noise exposure encountered during military service.

The April 2009 rating decision reflects that the rating board reopened the hearing loss claim and denied it on the merits.  The Board notes that the rating decision in fact states that the claim was denied because new and material evidence to reopen the claim was not received.  Nonetheless, in light of the fact that a VA examination was conducted and new evidence was in fact considered, it is apparent that claim was reopened and denied on the merits.  The rating decision determined further that the tinnitus claim was denied due to the lack of evidence that the claimed condition exists.  (04/29/2009 Rating Decision-Narrative)  A VA letter also dated in April 2009 notified the Veteran of the decision.  The Veteran did not appeal the decision nor was additional information related to the claim received within one year of the April 2009 rating decision.  Hence, it became final.  38 C.F.R. § 20.302.  VA received the Veteran's current application to reopen the claim in November 2013.

New and Material Evidence

When a claim is disallowed and becomes final, the claim will not be reopened except as provided by applicable regulation.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

As noted earlier, the AOJ reopened the claim and denied on the merits.  Nonetheless, the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board is not required to affirm the reopening by the AOJ.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

The sole evidence added to the claims file since the April 2009 rating decision is a nexus opinion of by another physician who practices with RMA, K.S.M., M.D.  Dr. M noted the Veteran's history has previously reported and opined that the Veteran's sustained eardrum perforations and hearing loss due to injury from blast trauma in active service.  He noted that the Veteran's injury was significant enough to warrant a medical discharge.  (06/25/2014 Congressionals)

Although Dr. M's opinion is conclusory in nature, it is medical evidence from another physician.  Hence, out of an abundance of caution, the Board finds that it constitutes new and material evidence to reopen the hearing loss and perforated eardrums claim.  38 C.F.R. § 3.156(a); see also Bostain v. West, 11 Vet. App. 124 (1998).  In light of these factors, the Board agrees with the AOJ that reopening the claims was proper; and, that there was sufficient medical evidence of record to decide them on the merits.  

The Board does not find new and material evidence regarding the petition to reopen the tinnitus claim.  This claim initially was denied due to the absence of evidence of that the disorder existed.  The state of the evidence on this matter has not changed.  There still is no evidence of tinnitus.  In fact, the Veteran's application to reopen did not include the tinnitus claim.  The AOJ appears to have just included the tinnitus issue.  (See 11/22/2013 VA Form 21-526, Section 7 (noting "Hearing Loss bilateral Membrane Perforations".)

Merits of the Reopened Claims

As noted above, the only change in the state of the evidence is the addition of 
Dr. M's opinion.  His opinion, as was Dr. R.M.A.'s in 2008, is based entirely on the Veteran's history as he reported it to them, the very same history that was previously asserted and rejected.  A physician may properly rely on the lay reported history of a patient when rendering a diagnosis or a nexus opinion; but, the probative value of such an opinion is no better than the reliability of the reported history on which it was based.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

The Veteran made no mention of in-service acoustic trauma either during his MEB evaluation in December 1951 or when he filed his initial claim in September 1974.  Contrary to the Veteran's assertions in recent years, his STRs and MPRs fully document that he admitted to military medical authorities that he had experienced draining-ears in childhood, though he also reported that he had not experienced symptoms since age 16.  He was not hospitalized after experiencing acoustic trauma but after an episode of running ears.  Further, Dr. W.M.A. did not record a reported history of acoustic trauma.  In any event, the AOJ considered that asserted theory in the April 2009 rating decision and rejected.  Moreover, the AOJ adjudicated the claim on the basis of conceded in-service noise exposure and rejected it, in part on the basis of the negative medical nexus opinion.  The April 2009 rating decision accorded far more weight to the VA audiologist's opinion because it was based on a review of all of the evidence of record and not just the Veteran's reported history.  As such, the VA examiner was informed of the relevant facts based on the recorded medical history of the Veteran.  

In addition to Dr. M's opinion being mere reiteration of the opinion issued by 
Dr. RMA in 2009, it was not based on any additional facts, nor did he provide any rationale to support his opinion.  Thus, the probative value of his opinion is minimal if any.  Hence, the Board does not place any additional weight on this private opinion and the 2009 VA audio examiner still outweighs it as it was well-explained and supported by the pertinent medical facts.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 302-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In light of the above, the Board finds that the weight of the evidence still shows that the Veteran has not carried his burden of showing that pre-existing perforated eardrums increased in severity during active service; and, the weight of the evidence is still against a finding that a hearing loss manifested within one year of service or that it is otherwise causally connected to active service.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss; the petition to reopen is granted solely to that extent.

Service connection for bilateral hearing loss is denied.

New and material evidence has not been received to reopen a claim for entitlement to service connection for tinnitus; the petition to reopen is denied.

New and material evidence has been received to reopen a claim for entitlement to service connection for bilateral membrane perforations, the petition to reopen is granted solely to that extent.

Service connection for bilateral membrane perforations is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


